NO. 12-21-00062-CR
                                 IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                              TYLER, TEXAS


IN RE:                                                          §

JAMES SKIP HULSEY,                                              §   ORIGINAL PROCEEDING

RELATOR                                                         §

                                           MEMORANDUM OPINION
                                               PER CURIAM
        James Skip Hulsey, an inmate acting pro se, filed this original proceeding to complain
that Respondent, Cherokee County District Clerk Alison Dotson, failed to bring his notice of
constitutional question to the trial court’s attention. 1
        However, a district clerk is not a judge over which this Court has mandamus jurisdiction;
nor does the record demonstrate that issuance of a writ of mandamus against Respondent is
necessary to protect this Court’s jurisdiction. 2 See TEX. GOV’T CODE ANN. 22.221(a), (b) (West
Supp. 2020) (writ power); see also In re Eaton, No. 12–15–00118–CR, 2016 WL 6876502, at *1
(Tex. App.–Tyler, Nov. 22, 2016, orig. proceeding) (mem. op., not designated for publication)
(appellate court lacked jurisdiction to consider merits of mandamus petition as to district clerk);
In re Vargas, No. 01-12-00351-CV, 2012 WL 1454550, at *1 (Tex. App.—Houston [1st Dist.]
Apr. 26, 2012, orig. proceeding) (mem. op) (per curiam) (dismissing mandamus proceeding
against district clerk for want of jurisdiction because addressing complaint that clerk refused to

        1
            The State of Texas is the Real Party in Interest.
        2
            For instance, we have jurisdiction to issue a writ of mandamus against a district clerk for failure to
forward to this Court a notice of appeal delivered to the clerk for filing because such is necessary to enforce our
jurisdiction. In re Talkington, No. 12-07-00272-CR, 2007 WL 2178551, at *1 (Tex. App.—Tyler July 31, 2007,
orig. proceeding) (mem. op., not designated for publication); see Ex parte Sanders, No. WR-80,356-01, 2013 WL
5872901, at *1 (Tex. Crim. App. Oct. 30, 2013) (order, not designated for publication) (per curiam); see also In re
Foster, No. 14-16-00698-CR, 2016 WL 5853282, at *1 (Tex. App.—Houston [14th Dist.] Oct. 6, 2016, orig.
proceeding) (mem. op., not designated for publication) (per curiam); In re Smith, 263 S.W.3d 93, 95 (Tex. App.—
Houston [1st Dist.] 2006, orig. proceeding).
file petition was not necessary to enforce appellate court jurisdiction). Accordingly, this Court
lacks jurisdiction to grant mandamus relief under the circumstances of this case. We dismiss the
petition for writ of mandamus for want of jurisdiction.
Opinion delivered May 12, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                             MAY 12, 2021

                                        NO. 12-21-00062-CR



                                      JAMES SKIP HULSEY,
                                            Relator
                                              V.

                                         ALISON DOTSON,
                                            Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
James Skip Hulsey; who is the relator in appellate cause number 12-21-00062-CR. Said petition
for writ of mandamus having been filed herein on April 22, 2021, and the same having been duly
considered, because it is the opinion of this Court that it lacks jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3